Citation Nr: 0940371	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-02 876	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether severance of the award of service connection for 
left below the knee amputation was proper.  

2.  Whether the discontinuance of entitlement to special 
monthly compensation for a loss of use of a foot was proper.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
August 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which severed service connection and 
discontinued special monthly compensation.

In July 2008, the Board remanded the issue of whether 
severance of the award of service connection for left below 
the knee amputation was proper for a VA opinion.  
Unfortunately, another remand is necessary before a decision 
can be reached on the matters on appeal.  

The Board notes that it inadvertently omitted the issue of 
whether the discontinuance of the grant of entitlement to 
special monthly compensation for a loss of use of a foot was 
proper in its July 2008 remand.  However, that matter is 
dependent on the outcome of the issue of whether severance of 
the award of service connection for left below the knee 
amputation was proper.  See Harris v. Derwinski, 1 Vet. App. 
181 (1991) (two or more issues are inextricably intertwined 
if one claim could have significant impact on the other).  
Therefore the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In a January 2006 rating decision, the RO severed service 
connection for left below the knee amputation and 
discontinued special monthly compensation, both effective 
from April 1, 2006.  The RO determined that VA had 
erroneously established service connection for left below the 
knee amputation in a July 2002 rating action based on a 
failure to verify the Veteran's reports of receiving shrapnel 
wound in Vietnam and failing to consider the role of his on-
the-job injury sustained in 1980.

In its July 2008 remand, the Board stated that the essential 
matter involved in this case is whether a change in diagnosis 
is warranted; i.e., whether the left below-the-knee 
amputation should be diagnosed as due to residual of shrapnel 
wound(s) reportedly sustained in service, or due to a post-
service industrial accident which occurred in 1980.  
Accordingly, the Board sought an opinion regarding whether, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated in a July 2002 rating 
action was clearly erroneous, to include a summary of the 
facts, findings, and reasons supporting the conclusion 
reached as required under 38 C.F.R. § 3.105(d).

In October 2008, a VA opinion was obtained in reference to 
the question as to whether the diagnosis on which service 
connection for left below the knee amputation was predicated 
in July 2002 rating action was clearly erroneous.  The 
examiner commented that there was no documented evidence of 
any shrapnel injury while the Veteran was in service.  The 
Board agrees that there is no documented evidence of any 
shrapnel injuries to the left lower extremity in the 
Veteran's service treatment records.  However, a review of 
private treatment records from Dr. W.D.S. created at the time 
of the Veteran's post-service left leg injury contained a 
July 1980 x-ray finding of multiple small metallic fragments 
overlying the soft tissue of the proximal leg.  Additionally, 
December 1981 VA x-rays showed several metallic foreign body 
densities in the lower leg.  Thus, although it is unclear if 
this is shrapnel from service, the Veteran did have x-ray 
evidence of metallic fragments in his left leg.  Because the 
October 2008 VA examiner's opinion is predicated, in part, on 
a finding that the Veteran did not have documentation of a 
shrapnel injury while he was in service and there is evidence 
of metallic fragments in his left leg, a remand is necessary 
for another opinion.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.)

Additionally, when the Veteran filed a claim for non-service 
connected pension in November 1981 based on his back and leg, 
he identified two private treatment providers, Dr. W.D.S. and 
Dr. B.G.  In December 1981, VA received records from Dr. 
W.D.S. that pertained to his left leg.  Although VA sent a 
letter to Dr. B.G. in November 1981 requesting records, no 
response was received.  Because Dr. B.G. potentially has 
records pertaining to the issue at hand, on remand, another 
attempt to obtain these records should be made.  38 C.F.R. 
§ 3.159(c)(1).

Further, a review of claims file reveals that the Veteran has 
been in receipt of Social Security Administration (SSA) 
disability benefits with disability onset date in August 
1982.  The U.S. Court of Appeals for Veterans Claims has held 
that, where VA has notice that the veteran is receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  As 
the Veteran began receiving SSA disability benefits shortly 
after the injury to his left leg which is the subject of this 
appeal, the RO should request the Veteran's SSA medical 
records.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release, 
the RO should request records from Dr. 
B.G. (initials used to protect the 
identify of the Veteran, Dr. B.G.'s full 
name as identified in the November 1981 
letter from VA should be used in all 
correspondence to the Veteran) and 
associate them with the claims file.

2.  The RO should obtain and associate 
with the claims file the decision and 
records upon which the Social Security 
Administration (SSA) based its decision to 
award benefits to the Veteran with 
disability onset date in August 1982.  If 
the search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of 
these records.

3.  The RO is requested to make 
arrangements for review of the claims 
file, to include the July 2002 rating 
decision, service treatment and personnel 
records, private and VA treatment records, 
prior VA examinations, as well as any 
additional records obtained on remand, by 
an appropriate VA examining physician or 
physicians or other proper medical 
authority.  The examiner should provide an 
opinion/certification in the light of all 
accumulated evidence, pertaining to 
whether the diagnosis on which service 
connection was predicated in July 2002 
rating action (particularly as to the 
etiology of the condition-found to be 
osteomyelitis in the bone due to foreign 
bodies from shrapnel) was clearly 
erroneous.  In particular, the examiner 
should comment on the impact, if any, of 
the 1981 x-ray findings of small metallic 
fragments in the left leg as well as the 
1980 and 1981 medical records documenting 
that the Veteran sustained a compound 
fracture of his distal left lower leg and 
ankle when he fell while working as a tree 
trimmer, which resulted in open reduction 
and internal fixation with rod, and 
subsequent rod removal.  This 
certification/opinion must be accompanied 
by a summary of the facts, findings, and 
reasons supporting the conclusion reached.  
A copy of this remand should also be 
provided for the reviewer.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The issues on appeal 
are "inextricably intertwined" and must 
be adjudicated together.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


